Exhibit 10.34

Acceptance of Recapture Agreement 

2019 Frontier Bonus Plan (FBP), Performance Retention Award (PRA) and Retention
Award

This agreement is made as of February 13, 2019 (“Date of Award”) between
Frontier Communications Corporation, a Delaware corporation (the “Company”) and
NAME (the “Grantee”). The Company and the Grantee agree as follows:

﻿

1.



FBP Awards.  Notwithstanding anything in the Frontier Bonus Plan to the
contrary, the Grantee agrees to repay to the Company any payments that have been
received by the Grantee for the first, second and third quarter performance
during 2019 if the Grantee leaves voluntarily for any reason or involuntarily
for Cause as defined in Section 5 below, in either case, before the earlier of
March 15, 2020 or the payout of the fourth quarter 2019 bonus.  If the repayment
is made during 2019, the Company will adjust the Grantee’s final W-2 to reflect
that the payments were not made.  If the repayment is made in 2020, the
repayment will be made on an after-tax basis, so that you will repay the
applicable portion of only your net, post-tax award.

﻿

2.



Performance Retention Award (PRA). The Performance Retention Award is in lieu of
any Performance Share Award to which you may have been entitled to under any
Employment Agreement or offer letter.  Your performance share award has been
converted to a Performance Retention Award that can be earned based on quarterly
goals and performance in the same manner and with the same metrics as your 2019
FBP Incentive. Notwithstanding anything in the following sentence to the
contrary, the Committee has implemented a recapture provision on this Award such
that if you leave voluntarily for any reason or involuntarily for Cause, in
either case, before the earlier of March 15, 2020 or the fourth quarter 2019
payment, if any, you must repay to the Company the sum of all 2019 PRA payouts
you have received during the year.  Further, you must repay to the Company 2/3rd
or 1/3rd of the Award if you leave voluntarily for any reason or involuntarily
for Cause, in either case, between February 13, 2020 and February 12, 2021 (2/3
repayment) or February 13, 2021 and February 12, 2022 (1/3 repayment) as the
case may be.  If the repayment is made during 2019, the Company will adjust the
Grantee’s final W-2 to reflect that the payments were not made.  If the
repayment is made in 2020 or later, the repayment will be made on an after-tax
basis, so that you will repay the applicable portion of only your net, post-tax
award.

﻿

3.



The Retention Award. The Retention Award is in lieu of any Restricted Share
Award to which you may have been entitled to under any Employment Agreement or
offer letter.  Your Restricted Stock Award has been converted to a Retention
Award that will be fully paid to you shortly after the Company receives this
fully executed Acceptance Agreement from you. The Committee has implemented a
recapture provision on this Award such that if you leave voluntarily for any
reason or involuntarily for Cause, in either case, prior to February 12, 2020
you must repay to the Company the full Award value.  Further, you must repay to
the Company 2/3rd or 1/3rd of the Award if you leave voluntarily for any reason
or involuntarily for Cause, in either case, between February 13, 2020 and
February 12, 2021 (2/3 repayment) or February 13, 2021 and February 12, 2022
(1/3 repayment) as the case may be.  If the repayment is made during 2019 the
Company will adjust the Grantee’s final W-2 to reflect that the payments were
not made.  If the repayment is made in 2020 or later, the repayment will be made
on an after-tax basis, so that you will repay the applicable portion of only
your net, post-tax award.

﻿

4.



Tax Withholding.  The Company may withhold from any and all amounts payable to
you such federal, state and local taxes as the Company determines in its sole
discretion may be required.

﻿



Page 1 of 2

 

--------------------------------------------------------------------------------

 



5.



Cause. “Cause” means your (a) willful and continued failure (other than as a
result of physical or mental illness or injury) to perform your material duties
to the Company or its subsidiaries which continues beyond 10 days after a
written demand for substantial performance is delivered to you by the Company,
which demand shall identify and describe each failure with sufficient
specificity to allow you to respond, (b) willful or intentional conduct,
including but not limited to Misconduct, that causes material and demonstrable
injury, monetary or otherwise, to the Company or conviction of, or a plea of
nolo contendere to, a crime constituting (i) a felony under the laws of the
United States or any State thereof, or (ii) a misdemeanor involving moral
turpitude. For these purposes, no act or failure to act on your part shall be
considered “willful” or “intentional” unless it is done or omitted to be done by
you in bad faith and without reasonable belief that your action or inaction was
in the best interests of the Company. Any act or failure to act based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by you in good faith and in the best
interests of the Company.

“Misconduct” means any of the following, as determined by the Committee in good
faith: (i) violating any agreement between the Company and the Grantee,
including but not limited to a violation relating to the disclosure of
confidential information or trade secrets, the solicitation of employees,
customers, suppliers, licensors or contractors, or the performance of
competitive services; (ii) competing with the company by working for, managing,
operating, controlling or participating in the ownership, operation or control
of, any company or entity which provides telephone, Internet or video products
or services, (iii) violating the Company’s Code of Business Conduct and Ethics;
(iv) making, or causing or attempting to cause any other person to make, any
statement (whether written, oral or electronic), or conveying any information
about the Company which is disparaging or which in any way reflects negatively
upon the Company, unless required by law or pursuant to a Company policy; (v)
improperly disclosing or otherwise misusing any confidential information
regarding the Company; (vi) unlawful trading in the Company’s securities or of
another company based on information gained as a result of the Grantee’s
employment or other relationship with the Company; (vii) engaging in any act
which is considered to be contrary to the best interests of the Company,
including but not limited to recruiting or soliciting employees of the Company;
or (viii) commission of a felony or other serious crime; or (ix) engaging in any
activity which constitutes gross misconduct including, but not limited to,
sexual harassment.

6.



Death and Total and Disability.  In the event of the Death or Disability of a
Grantee during any or all of the recapture periods, any potential amounts to be
recaptured will be forgiven.  For purposes of this section, Disability is
defined as becoming eligible for Long-Term Disability payments under the
Company’s Long-Term Disability program. 

﻿

﻿

﻿

Acceptance

﻿

By signing below, I hereby agree to the provisions of this letter.  I understand
that I will not have a contract of employment with the Company for a specific
period of time.  I further agree to abide by the policies and procedures
established by the Company.

﻿

﻿

﻿

 

 

Name

 

Date

﻿

﻿



Page 2 of 2

 

--------------------------------------------------------------------------------